DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.


Election/Restrictions
Due to the establishment of allowable subject matter within independent claims 1, 7, and 14, the previous restriction requirement (dated March 16, 2021) is hereby withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding –
A method, particularly characterized by the steps of: 
coupling an integrated routing layer to a number of dies to form a number of fan out wafer level semiconductor devices on a fan out wafer to a first width wider than each die in the number of dies; and
coupling a molded routing layer to functional fan out wafer level semiconductor devices, wherein the molded routing layer extends to a second width wider than the first width, wherein the molded routing layer includes an outer solder resist layer with solder balls at least partially within cavities formed in the solder resist layer, as recited in claim 1.  Claims 2-6 depend from claim 1.

A method, particularly characterized by the steps of: 
coupling an integrated routing layer to a number of dies to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier to a first width wider than each die in the number of dies; and
coupling a molded routing layer to one or more of the fan out batch process carrier level semiconductor devices, wherein the molded routing layer extends to a second width wider than the first width, wherein the molded routing layer includes an outer solder resist layer with solder balls at least partially within cavities formed in the solder resist layer, as recited in claim 7.  Claims 8-13 depend from claim 7.



A method, particularly characterized by the steps of: 
coupling an integrated routing layer to a number of dies to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier to a first width wider than each die in the number of dies; and
coupling a molded routing layer to functional fan out batch process carrier level semiconductor devices, wherein the molded routing extends to a second width wider than the first width, wherein the molded routing layer includes an outer solder resist layer with solder balls at least partially within cavities formed in the solder resist layer, as recited in claim 14.  Claims 15-19 depend from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812